390 U.S. 198 (1968)
ROBISON
v.
UNITED STATES.
No. 451, Misc.
Supreme Court of United States.
Decided March 4, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Griswold for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. In light of the representations of the Solicitor General and our own independent consideration of the entire record, the judgment is vacated and the case is remanded to the District Court for the Northern District of California for further consideration.